Citation Nr: 0827615	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  00-24 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for polymyositis, as a result of treatment 
received from a Department of Veterans Affairs medical 
facility.


REPRESENTATION

Appellant represented by:	Mark Lippman, Esquire 


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1956.

This matter initially came before the Board from a June 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, which denied 
service connection for polymyositis, as a result of treatment 
received from a Department of Veterans Affairs medical 
facility under 38 U.S.C.A. § 1151.

The veteran and his wife testified at a December 2002 
Decision Review Officer hearing at the RO.  The case was 
subsequently transferred to the Medical and Regional Office 
Center (RO) in Wichita, Kansas and was remanded by the Board 
in December 2003.  The veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
April 2005.  Transcripts of the hearings have been associated 
with the claims file.

In a decision issued in July 2005, the Board denied the claim 
on the merits.  That decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
June 2006 Order, the Court endorsed a joint motion for remand 
and remanded the matter for compliance with the instructions 
in the joint motion, namely furnishing the veteran with a VA 
examination as had been requested in the Board's December 
2003 remand.  As previously noted by the Board in a remand 
issued in date December 2006, although the Court did not 
explicitly state in the June 2006 Order that the July 2005 
Board decision that denied the § 1151 claim was vacated, the 
Board proceeded on the assumption that the Court Order 
endorsing the joint motion included a determination that the 
underlying Board decision should be vacated.

This case was most recently before the Board in March 2008, 
at which time it was remanded for the issuance of a 
Supplemental Statement of the Case (SSOC), to include 
consideration of all of the evidence added to the record 
since the issuance of the March 2005 SSOC.  The file now 
contains a recent SSOC issued in April 2008, and accordingly, 
the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  There has been no competent, probative evidence presented 
indicating that VA medical personnel failed to timely or 
properly diagnose the veteran's polymyositis due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault during the course of 
treating the veteran.

2.  The evidence does not show that VA medical personnel 
exercising the degree of skill and care ordinarily required 
of the medical profession reasonably should have diagnosed 
polymyositis and rendered treatment for this condition 
earlier than February 1981.


CONCLUSION OF LAW

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for polymyositis, as a result of treatment 
received from a Department of Veterans Affairs medical 
facility, is not established.  38 U.S.C.A. § 1151 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.361 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Under the law, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO adjudicated the claim on appeal in June 1999, before the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  In this case, the veteran's claim was not final as of 
the date of the VCAA's enactment and has remained pending 
since the initial filing of the claim in 1998.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  

Review of the claims folder reveals compliance with the VCAA.  
In letters dated in August 2003 and May 2004, the RO advised 
the veteran of the evidence needed to substantiate his claim 
for 38 U.S.C.A. § 1151 compensation and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what evidence or information the veteran was 
responsible to provide.  Therefore, the Board is satisfied 
that the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
timing of the VCAA notice resulted in any prejudice to the 
veteran.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d at 1317 (Fed. Cir. Sept 
17, 2007) (Mayfield III).  The veteran was provided with 
SSOCs in March 2003, September 2004, March 2005 and April 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
(holding that VA cured any failure to afford statutory notice 
to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Accordingly, the duty to notify has 
been fully met in this case and the veteran was made aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  

With respect to the duty to assist, the RO has obtained the 
relevant VA medical records, records from the Social Security 
Administration, and a medical opinion.  See 38 U.S.C.A. 
§ 5103A(d).  The veteran has submitted various private 
medical records and statements, several lay statements, 
recent VA treatment records, and several written personal 
statements in addition to his testimony at the RO hearing in 
December 2002 and the Board hearing in April 2005.  He has 
not identified or authorized the release of any other private 
medical evidence.  The Board notes that its September 2002 
request for records from the VA Medical Center in Minneapolis 
yielded a negative response in October 2002.  However, it 
appears that the limited records available from that facility 
were otherwise associated with the claims folder.  As there 
is no indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.

The Board acknowledges that the December 2003 remand 
requested an examination in connection with a review of the 
veteran's record and medical opinion concerning the propriety 
of VA medical treatment.  The July 2004 report of the VA 
medical opinion does not include any examination.  Generally, 
a remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders, such 
that failure to insure compliance with remand instructions 
constitutes error and warrants the vacating of a subsequent 
Board decision.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In a June 2006 Order, the Court endorsed a joint 
motion for remand and remanded the matter for compliance with 
the instructions in the joint motion, namely furnishing the 
veteran with a VA examination, as had been requested in the 
December 2003 remand.  In October 2007, the veteran underwent 
a VA examination, following which an addendum with opinion 
was added to the record in January 2008 which discussed 
whether the VA treatment at issue was faulty or negligent.  
Thus, VA has satisfied its obligation under 38 C.F.R. § 
3.159.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for 38 U.S.C.A. § 1151 
compensation, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



Factual Background

The veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C. § 1151 in August 1998.  He 
maintains that the VAMC in Prescott, AZ misdiagnosed and 
improperly treated him for arthritis in 1980, instead of for 
polymyositis which was diagnosed and treated in early 1981. 

VA medical records showed that the veteran initially 
presented on December 22, 1980, with complaints of numbness 
in the hands and feet and neck pain.  No diagnosis was made 
at that time.  He returned later in December 1980 with knee 
pain of unknown cause, assessed as right knee pain.  The 
veteran was seen by the rheumatology clinic on January 6, 
1981, at which time a 4 to 5 year history of arthralgias was 
noted, recently increasing in severity.  Probable rheumatoid 
arthritis was diagnosed and the veteran was started on 
Ecotrin.  The veteran was seen for a rheumatology 
consultation on January 23, 1981.  The veteran described a 5 
year history of intermittent joint pain.  It was noted that 
laboratory tests showed a sedimentation rate 65 percent and 
positive rheumatoid factor.  The diagnosis was rheumatoid 
arthritis.  He was referred to the rheumatology clinic and 
prescribed Ecotrin.  During the rheumatology consultation in 
January 1981, the veteran related some improvement in the 
pain on aspirin.  He denied having symptoms including 
dysphagia and weight loss.  A diagnosis of seropositive 
rheumatoid arthritis, acute, active, was made.  Records dated 
in mid-February 1981 reflected little or no improvement of 
severe arthralgias and swelling of the hands and fingers with 
medical therapy.  Active rheumatoid arthritis was diagnosed.  
Later in February 1981, the veteran reported some improvement 
in symptoms since starting Butazolidin, though he still had 
considerable joint pain.  

The veteran was hospitalized at a VAMC for 8 days extending 
from late February to early March 1981.  He was admitted for 
evaluation of diffuse edema and muscle weakness of several 
weeks duration.  It was reported that he had previously been 
completely healthy and without a history of chronic diseases 
or medication use.  The veteran gave a five year history of 
short-lived episodes of joint pains that caused no permanent 
or significant difficulty.  The report stated that 2 months 
previously, the veteran experienced knee swelling and pain 
for several days, followed by the same symptoms in the hands 
and ankles.  Two weeks prior to admission, the veteran's 
symptoms included swelling and stiffness of the hands and 
weakness of the upper extremities.  Neurological examination 
revealed severe, marked, proximal muscle weakness of the 
shoulders and hip girdles.  The initial assessment was that 
the veteran probably had a myopathic process in conjunction 
with an active case of rheumatoid arthritis.  The veteran was 
admitted for further testing.

During the hospitalization, the veteran underwent a battery 
of tests which suggested rheumatoid arthritis, polymyositis, 
and proteinuria.  Muscle biopsy confirmed severe, active 
polymyositis.  Final discharge diagnoses of polymyositis, 
probably rheumatoid arthritis and proteinuria, were made and 
the veteran was to be seen a week later by rheumatology for 
further assessment.  VA medical records show that 
subsequently, during the 1980's and 1990's the veteran 
continued to be periodically treated for both rheumatoid 
arthritis and polymyositis.  

The veteran's 38 U.S.C.A. § 1151 claim was denied in a June 
1999 rating action.  

In a statement provided in 2000, the veteran reported that a 
treating doctor had opined that if polymyositis had been 
diagnosed earlier, he would have had no muscle damage.  The 
veteran reported that he asked a second doctor the same 
question years later and received the same answer.  

In June 2002, the veteran provided additional evidence for 
the record which included a fact sheet about polymyositis 
obtained from the Internet.  The fact sheet included a 
statement to the effect that early diagnosis probably 
improved the prognosis.

A private medical statement of Dr. A. dated in August 2002 
revealed that the veteran was being evaluated for 
polymyositis.  The doctor stated that the symptoms included 
significant weakness of the muscles, muscle pain, and 
arthritic pain, treated with Prednisone and Methotrexate.  
The doctor stated that recently done lab work seemed to be 
stable/normal.  It was noted that the veteran appeared to 
have features suggestive of myasthenia gravis, but this had 
not been proven.  The doctor also observed that the veteran's 
arthritis appeared to be related to his generalized 
autoimmune disease.

The veteran and his wife presented testimony at a hearing 
held at the RO in December 2002.  The veteran testified that 
polymyositis was not initially diagnosed until about 72 or 73 
days after first being seen by VA with complaints of muscle 
pain in 1980.  He testified that after VA diagnosed 
polymyositis, he was treated privately by a medical facility 
associated with the Muscular Dystrophy Association (MDA) and 
stated that he had verbally been told by medical personnel 
that the condition was more severe because it had not been 
properly and diagnosed earlier, but noted that no doctor or 
medical personnel would put this in writing.  

Evidence and medical records from the Social Security 
Administration were received in June 2004.  This evidence 
shows that the veteran had been in receipt of SSA disability 
compensation since the early 1980's due to conditions 
described as active rheumatoid arthritis and unspecified 
inflammatory polyarthropathy.  

In July 2004, a VA rheumatologist reviewed the veteran's VA 
medical records for the applicable time period, December 1980 
to March 1981.  She discussed the relevant findings in the 
report.  She observed that, in the treatment notes dated 
before the veteran's hospitalization, there was no mention of 
the veteran complaining of weakness.  In addition, the 
veteran was asked if he had symptoms such as dysphagia and 
weight loss, which could lead to a diagnosis of polymyositis, 
but he answered negatively.  Weakness was demonstrated during 
the VA hospitalization from February to March 1981, at which 
time a muscle biopsy was done to establish a diagnosis of 
polymyositis.  The VA rheumatologist concluded that the 
veteran had both arthritis and polymyositis, with the 
arthritis presenting first.  She did not find a failure on 
the part of VA medical personnel to timely diagnose 
polymyositis.  

In November 2004, additional evidence was added to the file 
which included: duplicate VA medical records, medical facts 
sheets providing general information about polymyositis, and 
private medical records from the Cunningham Clinic (2003) and 
Donley Memorial Clinic (2003 and 2004).  A medical record 
dated in October 2004, read in pertinent part: "Was initially 
evaluated at VA in 1980 (November) [and] told he [rheumatoid 
arthritis and treated with aspirin].  Was extremely weak 
[and] unable to walk.  [Three] months later was diagnosed 
[with] polymyositis [and] started on steroids [and] gold 
shots but muscle damage was already done."

During the April 2005 travel Board hearing, the veteran 
stated that one of his private doctors had told him that, if 
VA had correctly diagnosed his disorder, he would not have 
any problems.  He specifically referenced a private medical 
statement of October 2004 as standing for this conclusion.  
Additional evidence was presented at the hearing which was 
accompanied by a waiver; this evidence was largely 
duplicative of evidence already on file.

The Board denied the claim in a decision issued in July 2005, 
and that decision was appealed to the Court.  In a June 2006 
Order, the Court endorsed a joint motion for remand and 
remanded the matter for compliance with the instructions in 
the joint motion in order to furnish the veteran with a VA 
examination.  

A VA medical opinion was furnished in September 2007 based 
upon review of the pertinent medical evidence, particularly 
the medical records dated in 1980 and 1981.  The VA examiner 
having reviewed that evidence, concluded that there was no 
data to prove that VA medical personnel failed to timely 
diagnose polymyositis in the patient.  The examiner also 
opined that there was no data to prove that the veteran's 
current complaints were caused by any delay in treatment or 
diagnosis of polymyositis in the 1980's.  

A VA examination of the muscles was conducted in October 
2007.  The veteran complained of increased aches and pains in 
the proximal muscles of the upper extremities, without 
swelling or tenderness.  It was also noted that he was 
experiencing poor balance and recurrent falls.  Physical 
examination revealed reduced motor power in the lower and 
upper extremities as well as in the quadriceps.  The 
assessments included: biopsy proven polymyositis without 
evidence of active progressive polymyositis at the time of 
the examination; chronic muscle weakness and atrophy, related 
to polymyositis; polymyalgia rheumatica with worsening 
symptoms after tapering off Prednisone; osteoarthritis of the 
knees; and a history of rheumatoid arthritis.  

In January 2008, the same VA doctor who provided the 
September 2007 medical opinion and examined the veteran in 
October 2007, provided an addendum.  The VA doctor 
incorporated the facts and conclusions reached by a different 
VA examiner in 2004 and added that as to the nature and 
etiology of polymyositis, it is an idiopathic autoimmune 
disease, specific etiology not known.  

Legal Analysis

The veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C. § 1151 in 1998.  The 
veteran states that he presented for VA medical care in 1980 
and was diagnosed as having rheumatoid arthritis and returned 
several months later after the disability had worsened.  He 
was ultimately diagnosed as having polymyositis.  The veteran 
alleges that the initial diagnosis of rheumatoid arthritis 
was incorrect and that the misdiagnosis and the resulting 
delay in diagnosing and treating the polymyositis, resulted 
in irreparable muscle damage and caused additional 
disability.  For the reasons that follow, the Board concludes 
that compensation under section 1151 is not warranted.

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The 
veteran does not contend, nor does the evidence reflect that 
consideration under any other theory of entitlement is 
warranted.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Section 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2007).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2007).

There must be evidence of additional disability, as shown by 
comparing the veteran's condition before and after the VA 
medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence. 38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

The VA's General Counsel has held that under the provisions 
of 38 U.S.C. § 1151 benefits may be paid for disability or 
death attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination. Disability or death due to a preexisting 
condition may be viewed as occurring "as a result of" the VA 
treatment or examination only if a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment which probably would have avoided the 
resulting disability or death. The General Counsel's opinion 
went on to explain that the factual elements necessary to 
support a claim based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant. As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered. VAOPGCPREC 5-2001 
(Feb. 5, 2001). The Board is bound by the precedent opinions 
of VA's General Counsel. 38 C.F.R. § 19.5 (2007). While the 
General Counsel Opinion addressed a prior version of 38 
U.S.C.A. § 1151, the Board sees no alteration in the current 
version that would render the application of this holding 
inapplicable.  Moreover, this holding was later codified 
under regulation: Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2007).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 filed on 
or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C. § 1151 and were codified at 38 
C.F.R. § 3.361.  It does not appear that the RO explicitly 
provided notice of 38 C.F.R. § 3.361 to the veteran.  
However, this new regulation merely codified the existing 
statutory provisions of 38 U.S.C. § 1151.  The language of 
the new regulation is in no way liberalizing and is not 
significantly different from the standard considered in the 
RO's adjudication of the veteran's claim.  The veteran was 
clearly advised of the provisions of 38 U.S.C. § 1151.  The 
Board also points out that the new regulation includes 
several provisions already contained in the former regulation 
codifying 38 U.S.C. § 1151 (38 C.F.R. § 3.358) of which the 
veteran was also apprised.  Therefore, he is not prejudiced 
by Board's application of 38 C.F.R. § 3.361 without first 
remanding the case to the RO.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The veteran's contention is that the initial diagnosis of 
rheumatoid arthritis made in late 1980 was incorrect and that 
the misdiagnosis, and the resulting delay in treating the 
polymyositis, resulted in irreparable muscle damage and 
caused additional disability.  

Briefly stated, it appears that the veteran initially 
presented to VA in December 1980 with primary symptoms 
including multiple joint pain and weakness which were 
diagnosed and treated as rheumatoid arthritis.  The veteran 
underwent a battery of testing and medical studies in January 
1981 and continued to be treated for rheumatoid arthritis.  A 
muscle biopsy done in late February 1981 revealed severe, 
active polymyositis.  Thereafter for many years, the veteran 
continued to be treated by VA and private facilities for co-
existing diagnoses of rheumatoid arthritis and polymyositis.  

The Board observes that the current provisions of 38 U.S.C. § 
1151 and 38 C.F.R. § 3.361, applicable in this case, require 
a showing of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on the part 
of VA treatment providers.  The record contains opinions 
provided for the record addressing this point, consisting of 
VA opinions issued in 2004, 2007 and 2008.  These opinions do 
not indicate or even suggest that the care provided by VA in 
1980 and 1981 for treatment of both rheumatoid arthritis and 
polymyositis was in any way carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault.  Moreover, the opinions collectively stated that there 
was not a failure on the part of VA medical personnel to 
timely diagnose polymyositis.  In other words, there is no 
competent evidence indicating that a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition at 
an earlier point in time. There are no contrary medical 
opinions of record.

In this regard, the Board acknowledges that in a statement 
provided in 2000 as well as during hearing testimony provided 
in both 2002 and 2005, the veteran reported that at least two 
doctors, apparently one with VA and a private doctor, had 
orally opined that if polymyositis had been diagnosed 
earlier, he would have had no or lesser muscle damage.  The 
veteran acknowledges that no medical professional had offered 
an opinion to this effect in writing.  The Court has held 
that hearsay medical evidence, as transmitted by a lay 
person, is not sufficient to support a claim because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

The veteran has also urged that an October 2004 private 
medical record supports the claim that if VA had correctly 
diagnosed his disorder, he would not have any, or would have 
experienced fewer or less severe, subsequent problems.  This 
statement cannot be reasonably construed as concluding or 
even suggesting that VA medical personnel negligently failed 
to timely or properly diagnose the veteran's disability.  It 
merely offers the observation that muscle damage had 
occurred; it does not state, or even suggest, that such 
damage was proximately due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in diagnosing and treating the 
veteran or indicate that a physician exercising the degree of 
skill and care ordinarily required of the medical profession 
reasonably should have diagnosed the condition at an earlier 
time. 

Moreover, even if the Board did accept the October 2004 
statement as suggesting fault, the opinion is not based on a 
review of the relevant medical evidence or apparently 
anything other than history as reported by the veteran.  Such 
an opinion would have little probative value and would not 
provide a sufficient basis to establish the benefits sought 
in this case.  See Swann v. Brown, 5 Vet. App. 229 (1993) (a 
medical opinion that relies on history as related by the 
veteran is no more probative than the facts alleged by the 
veteran); see also LeShore v. Brown, 8 Vet. App. 406 (1995) 
(medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence).

In essence, there has been no competent medical evidence or 
opinion presented for the record which supports the veteran's 
primary contention that care provided by VA in 1980 and 1981 
amounts to or was indicative of carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance of fault.  The Board observes that the veteran, 
through statements and testimony, has repeatedly expressed 
his personal belief that VA misdiagnosed his disorder and 
that he incurred additional disability as a result.  However, 
the veteran is a lay person, not trained or educated in 
rheumatology or any type of medicine.  As such, the veteran, 
has not been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation and he is not 
competent to offer an opinion as to the propriety of a 
medical diagnosis or whether medical treatment caused 
additional disability.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996).  It is for this reason, also, that 
the several lay statements he has submitted, while competent 
to establish symptomatology readily observable by a lay 
person, are not competent to establish failure by VA to 
diagnose the condition at issue.

The veteran has provided copious medical articles/treatise 
evidence in support of the claim, mainly explaining the 
symptoms and course of treatment for polymyositis and 
indicating that early diagnosis generally results in an 
improved prognosis.  The Court has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  

In this case, however, the medical text evidence submitted by 
the veteran is general in nature, does not relate to or 
specifically discuss his case, and is not accompanied by any 
medical opinion of a medical professional which supports the 
contentions which the veteran has raised in this case.  The 
Board has no reason to doubt the veracity of the information 
contained in the medical information offered, to the effect 
that early diagnosis of polymyositis generally results in an 
improved prognosis.  However, that fact in and of itself, 
does not address the critical matter in this case which is 
whether polymyositis was timely diagnosed in this case and 
the related matter of whether there is any showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or in not diagnosing the condition earlier.  
For these reasons, the Board must find that the medical text 
evidence submitted by the veteran does not contain the 
specificity to constitute competent evidence relating to the 
pertinent inquiries in this case.  See Sacks, 11 Vet. App. at 
317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Having failed to find or establish any indication of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, the Board need not address the additional 
matters of additional disability or causation discussed in 
both 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.  In addition, 
there is no evidence or allegation that any disability 
resulted from an event that was not reasonably foreseeable.  
Id.

In summary, the Board concludes that the preponderance of the 
evidence is against awarding compensation pursuant to 38 
U.S.C.A. § 1151 for polymyositis due to VA medical treatment 
and/or the alleged failure by VA to timely diagnose this 
condition.  38 U.S.C.A. § 5107(b).  The competent, probative 
evidence of record finds no failure to timely or properly 
diagnose the veteran's polymyositis, and no evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment.  It also does not show that a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment earlier.  
Accordingly, the appeal is denied.


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
polymyositis, as a result of treatment received from a 
Department of Veterans Affairs medical facility, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


